IN THE UNITED STATES DISTRICT COURT

                   FOR THE WESTERN DISTRICT OF WISCONSIN

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -



PERCY EDWARD MOORE,

                             Plaintiff,                                   ORDER

              v.                                                         10-cv-580-bbc

FEDERAL BUREAU OF INVESTIGATION,
BUREAU OF PRISON,
CENTRAL INTELLIGENCE AGENCY,
EXECUTIVE OFFICE OF THE PRESIDENT,
U.S. PAROLE COMMISSION and
EXECUTIVE OFFICE FOR U.S. ATTORNEYS Criminal Division,

                             Defendants.

- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


       Plaintiff Percy Edward Moore, a prisoner at the Federal Medical Center in Rochester,

Minnesota, has submitted a proposed complaint. He asks for leave to proceed in forma

pauperis. Because plaintiff is a prisoner, he is subject to the 1996 Prisoner Litigation Reform

Act.   This means that before this court may decide whether he can proceed with his

complaint in forma pauperis, plaintiff will have to make an initial partial payment of the

filing fee. From the trust fund account statement plaintiff has submitted, I calculate his



                                              1
initial partial payment to be $11.38. Also, he must pay the remainder of the fee in monthly

installments even if his request for leave to proceed is denied. If plaintiff does not have the

money to make the initial partial payment in his regular account, he will have to arrange

with prison authorities to pay some or all of the assessment from his release account. This

does not mean that plaintiff is free to ask prison authorities to pay all of his filing fee from

his release account. The only amount plaintiff must pay at this time is the $11.38 initial

partial payment. Before prison officials take any portion of that amount from plaintiff’s

release account, they may first take from plaintiff’s regular account whatever amount up to

the full amount plaintiff owes. Plaintiff should show a copy of this order to prison officials

to insure that they are aware they should send plaintiff’s initial partial payment to this court.




                                            ORDER

       IT IS ORDERED that plaintiff Percy Edward Moore is assessed $11.38 as an initial

partial payment of the $350 fee for filing this case. He is to submit a check or money order

made payable to the clerk of court in the amount of $11.38 on or before October 28, 2010.

If, by October 28, 2010, plaintiff fails to make the initial partial payment or show cause for

his failure to do so, he will be held to have withdrawn this action voluntarily. In that event,

the clerk of court is directed to close this file without prejudice to plaintiff's filing his case




                                                2
at a later date.

       Entered this 6th day of October, 2010.

                                        BY THE COURT:
                                        /s/
                                        BARBARA B. CRABB
                                        District Judge




                                           3